           Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                   Plaintiff,




   vs.                                                     Case No. 17-10005-01-EFM


  REU CHARLES CHAMBERLAIN,

                   Defendant.




                                     MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Reu Charles Chamberlain’s Motion for

Compassionate Release (Doc. 68) and Motion to Reduce Sentence – First Step Act, Motion to

Appoint Counsel (Doc. 70). He seeks early release from prison due to a significant knee injury

and the need for surgery, and the COVID-19 pandemic. The government opposes Defendant’s

motions. For the reasons stated in more detail below, the Court grants Defendant’s motions.

                                I.      Factual and Procedural Background

         On June 26, 2017, Defendant pleaded guilty to two counts of wire fraud, in violation of 18

U.S.C. § 1343. On September 11, 2017, Defendant was sentenced to 28 months’ imprisonment.

After his release from prison, Defendant violated several conditions of his supervised release. On

July 28, 2020, Defendant was sentenced to 12 months and one day imprisonment to be followed
             Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 2 of 7




by an 18-month term of supervised release. Defendant’s supervised release also has a special

condition of a 180-day confinement in a residential reentry center (“RRC”).

        Defendant is 34 years old, and he is currently incarcerated at Leavenworth USP. There

have been 735 positive cases in the facility in which Defendant is housed, and no inmates have

died.1 Currently, there are 59 active inmate cases, five active staff cases, and no pending inmate

tests. Defendant’s projected release date is March 31, 2021.

        On November 10 and 16, 2020, Defendant filed motions requesting release from prison

and the appointment of counsel to assist him in these motions. He seeks early release from prison

to seek treatment for a knee injury, specifically a torn meniscus for which he needs surgery. Due

to the current COVID-19 environment and his potential release date, surgery or a consult is

unlikely while he remains incarcerated. He also states that he has hypertension and asthma which

makes him more susceptible to severe illness if he were to contract COVID-19.

        District of Kansas Standing Orders 19-1 and 20-8 appoint the Federal Public Defender

(“FPD”) to represent indigent defendants who may qualify to seek compassionate release under

§ 603 of the First Step Act and brought on grounds related to the COVID-19 pandemic. The FPD

entered an appearance and filed a reply on behalf of Defendant.

                                             II.      Legal Standard

         The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.2 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion


        1
            Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
(last visited January 19, 2021).
        2
            See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).



                                                         -2-
              Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 3 of 7




for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed

since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”3

The administrative exhaustion requirement is jurisdictional and cannot be waived.4

         Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”5 Finally, the Court must ensure that any reduction in the defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”6




       3
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         4
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116-17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States v. Younger, 2020
WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United States v. Alam,
960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement
is a claims-processing rule).
         5
             18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
         6
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                          -3-
          Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 4 of 7




                                         III.   Analysis

       Defendant seeks early release based on his need to seek medical treatment for a significant

knee injury he sustained while in prison. He also states that he has hypertension and asthma which

makes him more susceptible to severe illness should he contract COVID-19 in prison. The

government asserts that Defendant is not an appropriate candidate for early release.

A.     Exhaustion

       Defendant has satisfied the exhaustion requirement described in § 3582(c). He requested

compassionate release from the Warden on October 17, 2020. Thirty days have passed since

Defendant submitted his request.      The government also admits that Defendant meets the

exhaustion requirement. Thus, the Court will proceed and determine the merits of Defendant’s

motion.

B.     Extraordinary and Compelling Reasons

       Defendant next asserts that he presents an extraordinary and compelling reason warranting

release based on a serious medical condition that has been left untreated due to the COVID-19

pandemic. Defendant tore his MCL and meniscus in his left knee in August 2020 at the Butler

County Jail awaiting his designation to the BOP. On August 24, 2020, a physician recommended

surgery on Defendant’s meniscus after his MCL healed in approximately six weeks. Defendant

has not had surgery, and due to the current COVID-19 environment, it is unlikely to happen while

he is incarcerated. The Court finds that this medical condition, and the need for surgery, presents

an extraordinary and compelling reason. Accordingly, the Court will move on to consider the

§ 3553(a) factors.




                                                -4-
            Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 5 of 7




C.     Section 3553(a) Factors

       Finally, the Court considers whether Defendant’s sentence reduction would comply with

the sentencing factors enumerated in 18 U.S.C. § 3553(a) “to the extent that they are applicable.”7

Some of these factors include the nature and circumstances of the offense; the need for the sentence

imposed to reflect the seriousness of the offense, afford adequate deterrence, and protect the public

from future crimes by the defendant; and the need to avoid unwarranted sentence disparities.8

       Defendant pleaded guilty to the serious offense of two counts of wire fraud. The underlying

facts include that Defendant provided false identification on two separate occasions to purchase

two Dodge Challengers. The sentencing guideline range was 51 to 63 months. Defendant received

a below-guideline sentence of 28 months.

       After completing this sentence, Defendant violated his supervised release conditions by

testing positive for controlled substances. In addition, he failed to submit urine samples, attempted

to defeat the urine testing procedures, and traveled out of state to gamble. On July 28, 2020, the

Court revoked his supervised release and sentenced Defendant to 12 months and one day.

           Given the scope of Defendant’s offense and violations, the Court would generally not be

inclined to release Defendant. However, at this point, Defendant has served approximately 70

percent of his sentence with good time credit, and he is scheduled to be released on March 31,

2021. Thus, most of his prison sentence has been served.

       As a term of Defendant’s supervised release, he is required to be released to RRC for 180

days. In light of Defendant’s current medical conditions and the need for surgery, the COVID-19



       7
           18 U.S.C. § 3582(c)(1).
       8
           18 U.S.C. § 3553(a).



                                                -5-
          Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 6 of 7




pandemic, and the applicable factors under § 3553(a), the Court finds that the release of Defendant,

approximately two months earlier than scheduled, to be appropriate. Thus, the Court finds that a

sentence of time served is sufficient, but not greater than necessary, to reflect the seriousness of

his offense, afford adequate deterrence, and protect the public. Accordingly, the Court reduces

Defendant’s sentence of 12 months and one day to time served. Defendant shall remain subject to

his special and standard terms of supervised release of 18 months, which will begin immediately

upon his release.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

(Doc. 68) is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Reduce Sentence – First Step

Act, Motion to Appoint Counsel (Doc. 70) is GRANTED. The Court reduces Defendant’s

sentence to time served.

       IT IS FURTHER ORDERED that this Order is stayed until the verification and/or

establishment of RRC placement, to make appropriate travel arrangements, and to ensure

Defendant’s safe release. Defendant shall be released as soon as RRC placement is verified, a

release plan is established, appropriate travel arrangements are made, and it is safe for Defendant

to travel. There shall be no delay in ensuring travel arrangements are made.

       IT IS FURTHER ORDERED that Defendant’s term of supervised release will begin

immediately upon his release from the Bureau of Prisons. All previously imposed terms, standard

conditions, and special conditions of supervised release remain in effect. During the first 14 days

of his term of supervised release, Defendant shall self-quarantine.




                                                -6-
  Case 6:17-cr-10005-EFM Document 80 Filed 01/19/21 Page 7 of 7




IT IS SO ORDERED.

Dated this 19th day of January, 2021.




                                              ERIC F. MELGREN
                                              UNITED STATES DISTRICT JUDGE




                                        -7-
